Friedman, J.P
(dissenting). I respectfully dissent. Defendant’s suspicious conduct immediately before his arrest “gave rise to a reasonable belief that [his jacket might have] contained ... a weapon” (People v Jimenez, 22 NY3d 717, 724 [2014]). Specifically, as the police escorted defendant out of a *50restaurant, he suddenly stopped, turned around and jammed his hands into his jacket pockets; he resisted the attempts of the police to remove his hands from his pockets, and it ultimately required five or six officers to subdue him. The possible presence of a dangerous instrumentality within the jacket, which would need to be secured to prevent accidental harm to the police or others regardless of defendant’s inability to retrieve it, constituted the “requisite exigency” (id.) that justified the search of defendant’s jacket after he was subdued. While the jacket somehow fell off defendant during his struggle with the police, and he was sitting in a police car in handcuffs at the time the police searched the jacket outside the vehicle, the police were entitled to search the jacket for a weapon for their own protection and that of the public. Even if defendant no longer had access to any weapon secreted in the jacket, such a weapon, whether a loaded gun or a cutting instrument (such as the box cutter the police found), could cause harm accidentally if the police did not immediately secure it.
In refraining from criticism of the initial seizure of defendant triggered by his jamming his hands into his jacket pockets during a confrontation with the police (although defendant makes this issue point I of his appellate brief), the majority itself implicitly recognizes that this action by defendant gave the police reasonable cause to suspect that the pockets contained a dangerous instrumentality. Any such instrumentality, so far as the police knew at the time, might well have remained a potential source of accidental danger after defendant and the jacket became separated. Hence, the need for an immediate search of the pockets, in the interests of public safety.
Contrary to the majority’s focus on whether the jacket was within defendant’s “grabbable area” when it was searched (and I agree with the majority that it was not, so there is no debate on that point), nothing in Jimenez requires the police to disregard common sense and to court the needless risk of accidental harm from a loose weapon that is reasonably suspected — based on an arrested person’s own conduct immediately prior to the arrest — of being present in a garment or other container that has been removed from that person’s reach. Jimenez does not require the majority’s result because, unlike this case — where not even the majority can deny that defendant’s suddenly jamming his hands in his jacket pockets was, in context, a threatening act suggestive of a dangerous instrumentality within, which, if present, would not cease to be dangerous once *51defendant was subdued — the police in Jimenez had no such grounds for reasonably suspecting that the container there in question (a woman’s handbag) contained a weapon. The majority’s assertion that any danger from a weapon in the jacket “did disappear” once defendant was handcuffed ignores the danger that a loose weapon in the jacket could cause harm accidentally, whether it was a loaded gun (which could discharge upon impact) or a knife (which could fall or poke out of the pocket and cut someone). These are not imaginary dangers, and the majority offers no example of what the police could have done to eliminate such hazards without first finding and securing any weapon secreted within the jacket (as opposed to the jacket itself).1 In sum, the majority has broken new ground in defining permissible police conduct in protecting themselves and the public from reasonably suspected dangers.
At the suppression hearing, the People pointed out that the police were rightly apprehensive at defendant’s jamming his hands into his pockets because of “the unknown element” of what the pockets contained, and argued that, before returning the jacket to defendant, it was important “to make sure there’s no criminality, nothing that can hurt somebody, nothing of a criminal nature before it’s released from police custody.” The court agreed, finding that the search of the jacket was justified “under the same rationale from their point of view that seems to me justified pulling the defendant’s hands out of the pockets in the first place, namely they have to protect his own safety.”2 In other words, just as defendant’s jamming his hands in his *52pockets as he was being escorted out of the restaurant gave the police reason to fear for their safety before defendant was subdued, the same action gave the police reason to fear for their safety after defendant was subdued, since any weapon in the jacket would remain a source of danger until properly secured, even if defendant had no access to it.3 While the police witness did not affirmatively testify to such safety concerns, Jimenez makes clear that affirmative testimony concerning an officer’s subjective state of mind is not necessary where the facts to which the officer testified would have rendered such apprehension “objectively reasonable” (22 NY3d at 723).
As I pointed out with regard to Jimenez earlier in this writing, unlike this case, where defendant’s threatening conduct while being escorted out of the restaurant gave the police grounds to suspect that there was a weapon in his jacket pockets, the police in the cases on which the majority relies (with the sole exception of People v Jenkins, 24 NY3d 62 [2014], which I will discuss in the following two paragraphs) had no objectively reasonable grounds for concern that the containers in question contained weapons. For example, in granting the motion to suppress evidence recovered from the defendant’s purse in Jimenez, the Court of Appeals noted that “there was no indication that the demeanor or actions of either defendant or [her companion] lent them a threatening appearance in any respect,” and that “the unremarkable fact that a woman’s purse appeared heavy is insufficient, on its own, to support a reasonable belief that it contains ... a weapon” (22 NY3d at 723).4 People v Gokey (60 NY2d 309 [1983]), where the search of a duffel bag was held unreasonable, is likewise distinguishable; *53as noted in Jimenez, the Gokey defendant had been “arrested for two nonviolent crimes,” and the People conceded that the police “merely searched the bag because they suspected it contained drugs” (22 NY3d at 722). Similarly, the detailed decision in People v Boler (106 AD3d 1119 [3d Dept 2013]) gives no indication that the police had any grounds to suspect that the purse on the hood of the defendant’s car contained a weapon (as opposed to narcotics). Arizona v Gant (556 US 332 [2009]), to the extent it might have any relevance to the standards for the search of a container outside of a vehicle, is similarly distinguishable (see id. at 335-336 [setting forth the relevant facts]).
While People v Jenkins (24 NY3d 62 [2014], supra) held that exigency could not support a warrantless opening of a closed box that was believed to contain a gun, that case is distinguishable on the ground that, under the circumstances that existed at the time of that search, any weapon in the closed box did not pose a danger to the police or anyone else. In Jenkins, two men suspected of firing a gun from the roof of a building fled from police into an apartment in the building. The police used a sledgehammer to enter the apartment, located and handcuffed the men, placed all of the occupants of the apartment under their control in the living room, and then searched the apartment for the gun. In the course of the search, an officer found a “silver box” on the floor, “picked up the box, shook it, and, upon hearing a sound, opened it and discovered the gun” {id. at 64). The Court held that the warrantless search of the closed box was not justified by exigent circumstances because, by the time the box was opened, the two suspects had been handcuffed, “the police were in complete control of the house,” and no “danger to the public or the police” existed {id. at 65 [internal quotation marks omitted]). Thus, the result in Jenkins depended not only upon the suspects’ lack of access to the box believed to contain a gun, but upon the fact that the box was inside an apartment under the “complete control” of the police. Without danger to themselves or the public, the police could have delayed their search of the box — and, by parity of reasoning, of the entire apartment and its contents — until a warrant had been obtained.
The facts of this case contrast with those of Jenkins. Here, the suspect container was not a closed box but a jacket with *54open pockets, and the jacket was not located inside of premises under police control but was simply lying on the trunk of a police car parked on the street. If the search could not lawfully be conducted until a warrant was obtained, the police would subject themselves to possible danger from a loose weapon in the pocket of the jacket while transporting it to the precinct station. The only alternative would have been to lock the jacket in the trunk of the car and to leave the car parked on the street until a warrant to look in the pockets could be obtained. The majority apparently takes the position that the police were required either (1) to transport the jacket to the station house without first looking in the pockets, thereby incurring the danger of an accident from any loose weapon that might be secreted in the pockets (as one actually was), or, alternatively, (2) to lock the jacket in the car’s trunk and to leave the car parked where it was, unavailable for its intended use, for however many hours it would have taken to obtain a warrant. Nothing in Jenkins, where the suspected gun was in a closed box in premises under police control, forces such a choice on police officers facing dissimilar circumstances of the kind that faced the officers in this case.
Looking for a basis for the holding that the police should have abided the likely presence of a weapon in the jacket until they obtained a warrant to look in the pockets, the majority points to the fact that the police witness did not spell out, in haec verba, his obvious concern, based on the conduct that provoked the police to seize defendant (a seizure that the majority does not criticize), that a dangerous instrumentality was secreted in the pockets of the jacket. Thus, the majority relies, in the end, on the fact that “Officer Svenstrup . . . did not testify that... he searched the jacket due to any concern that it might contain a gun or other weapon.” This ignores the majority’s own recognition, just a few paragraphs before, that, as previously noted, Jimenez establishes that “affirmative testimony is not necessary” to evidence the concern that rendered a search reasonable if the facts in evidence make it obvious that apprehension of an exigency justifying the search was, under the circumstances, objectively reasonable (see Jimenez, 22 NY3d at 723 [“While an officer need not affirmatively testify as to safety concerns to establish exigency, such apprehension must be objectively reasonable”]).
The majority asserts that “even if there had been a legitimate concern, at some earlier time during the encounter be*55tween defendant and the police, that defendant might retrieve a weapon from the jacket, that possibility no longer existed at the time the police conducted the search.” To reiterate, the presence of a weapon in the jacket was dangerous whether or not defendant could retrieve it at the time of the search. While the majority expresses concern that my position “would eviscerate the grabbable area doctrine,” the fact is that not all dangers in the world emanate from a defendant’s “grabbable area,” and the doctrine was not intended to restrict the police from addressing those other dangers. Further, contrary to the majority’s assertion, nowhere do I suggest that the existence of exigent circumstances should be measured at any time other than that of the search. Here, the exigency of the suspected presence of a loose weapon, which could present a serious danger regardless of defendant’s access to it, was present when the police searched the jacket.
The majority mischaracterizes my position as being that “whenever there is the possible presence of a weapon, the police can search a container to protect themselves, even if it is nowhere near the suspect’s grabbable reach.” In fact, I take the position that police can search a container to protect themselves when they reasonably suspect that a weapon is secreted within the container and such a weapon, if not secured, would present a danger to the public or themselves. This is precisely the situation with which the police were presented in this case. Again, I do not see how the jurisprudence of this state requires the police to subject themselves and the public to the risk of accidental injury that may emanate from an unsecured weapon suspected of being secreted within a container.
In the end, since it cannot deny that the record establishes that defendant’s conduct gave the police reason to suspect that the pockets of his jacket contained a weapon, the majority resorts to the position that the danger emanating from such a weapon (regardless of defendant’s access to it) could not support a warrantless search of the jacket because the People did not use the phrase “emergency doctrine” in justifying the search. However, it is plain that the People, in defending the search of the jacket, relied, both in the motion court and on appeal, on the reasonable suspicion by the police that a weapon was present in the pockets of the jacket. Since the People did rely on the potential presence of a weapon in the jacket, and the danger of accidental harm from an unsecured weapon is obvious, I believe that the point is preserved. The scenarios I *56posit are to show the impracticality (at best), and public danger (at worst), following from the majority’s position that the police should not have searched the jacket until they obtained a warrant. In so instructing the police, the majority offers no suggestion for what they should have done with the jacket in the interim.
In sum, I believe that defendant’s jamming his hands in his jacket pockets while being escorted out of the restaurant, and his resistance to attempts by the police to remove his hands from the pockets, gave the police grounds for reasonable apprehension that a weapon might be present in the jacket, and constituted an exigent circumstance that justified the warrant-less search of the jacket after defendant had been subdued, even though he was no longer wearing it. Accordingly, I respectfully dissent and vote to affirm the judgment of conviction and the underlying denial of defendant’s motion to suppress the evidence recovered from the jacket.
Acosta, Moskowitz and Clark, JJ., concur with Richter, J.; Friedman, J.R, dissents in a separate opinion.
Judgment, Supreme Court, New York County, rendered September 15, 2010, reversed, on the law and the facts, the motion to suppress granted, and the indictment dismissed.

. For example, one possible meaning the majority may have in mind when it says that the police “could have used other legal means to secure the jacket” is that the officers should have locked the jacket in the trunk of the police car and then driven to the police station and obtained a warrant before searching the pockets. If the police had done this, an impact during the drive to the station might have caused a loaded gun in the jacket to discharge.


. While the prosecutor and the hearing court seem to have focused on the need to search the jacket before returning it to defendant, the jacket was a potential source of danger whether or not it was returned to defendant, given the grounds the police had to suspect that there might be a weapon in the jacket’s pockets (as turned out to be the case). Thus, even if the record does not establish that there was a necessity to return the jacket to defendant (as the majority contends), the presence or absence of a need to return the jacket to defendant is of no moment. Certainly, the police cannot be criticized for desiring to return defendant’s jacket to him on a February night. While the majority correctly notes that the record is not well developed on this issue, and Officer Svenstrup testified that “[i]t was cold, but not too cold” when defendant was arrested, I observe that an Internet search reveals that, at the time of the arrest (about 9:00 p.m. on Feb. 29, 2008), the temper *52ature and wind chill in New York City were approximately 34 degrees Fahrenheit and 25.5 degrees Fahrenheit, respectively.


. The majority chooses not to discuss defendant’s meritless argument that the police “illegally seized [him]” when they grabbed his arms in response to his jamming his hands into his pockets as he was being escorted out of the restaurant. The majority’s failure to address this argument (which, as previously noted, is point I of defendant’s appellate brief) is telling: the majority cannot deny that the police reasonably perceived danger from defendant’s act, but the reasonably perceived danger of the possible presence of a weapon (a danger that was, in fact, actually present) obviously did not disappear simply because defendant had been subdued.


. Notably, the Court of Appeals in Jimenez distinguished its earlier decision in People v Smith (59 NY2d 454 [1983]), in which a search of the defendant’s briefcase simultaneous with his arrest for turnstile jumping had been held lawful, on the ground that the Smith defendant “wore a bulletproof vest and denied this fact when questioned by police” (22 NY3d at 722). Thus, the Court pointed to Smith as an example of “[e]xigency . . . deriving] from *53circumstances other than the nature of the offense” for which the arrest was made (id.). The same can be said of the instant case.